NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROXANA YAMILETH ARGUETA-                        No.    16-72781
PORTILLO and CHRISTOPHER JOSUE
FLORES-ARGUETA,                                 Agency Nos.       A206-775-460
                                                                  A206-775-462
                Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Roxana Yamileth Argueta-Portillo and Christopher Josue Flores-Argueta,

natives and citizens of El Salvador, petition pro se for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

order denying their motion to reopen removal proceedings. Our jurisdiction is

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen, where they failed to comply with the procedural requirements of Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), and any alleged ineffective assistance is

not plain on the face of the record. See Tamang v. Holder, 598 F.3d 1083, 1090-91

(9th Cir. 2010) (failure to satisfy Matter of Lozada requirements was fatal to

ineffective assistance of counsel claim where ineffectiveness was not plain on the

face of the record).

      We lack jurisdiction to review the agency’s decision not to reopen

proceedings sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016)

(the court’s jurisdiction to review BIA decisions denying sua sponte reopening is

limited to reviewing the reasoning behind the decisions for legal or constitutional

error). Petitioners’ contention that the BIA’s sua sponte determination was

premised on legal errors is not supported by the record. Id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      16-72781